Citation Nr: 1535045	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an adjustment disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than an adjustment disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the service connection for an acquired psychiatric disorder.

In April 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of this hearing has been prepared and associated with the Veteran's electronic record (Veterans Benefits Management System (VBMS)).  

The Veteran's claim was previously treated as one of entitlement to service connection for PTSD.  However, the record reflects that the Veteran has in fact been diagnosed with an adjustment disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In compliance with this case law, the Board considers the Veteran's claim of service connection for PTSD as one that encompasses any psychiatric disability.  The issues are as restated on the first page.  

The issue of entitlement to service connection for an acquired psychiatric disorder, other than an adjustment disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran has an adjustment disorder as a result of his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an adjustment disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal (entitlement to service connection for an adjustment disorder).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Analysis

The Veteran contends that he is entitled to service connection for an adjustment disorder.  As discussed in the remand portion below, the issue of entitlement to service connection for an acquired psychiatric disorder (other an adjustment disorder) to PTSD requires further development.  However, when viewing the evidence in a light most favorable to the Veteran, the Board finds that service connection for an adjustment disorder is warranted.  

The record reflects that the Veteran experienced combat while serving in Vietnam.  The Veteran has since reported in a May 2011 statement that his life was not the same after he returned from Vietnam.  He had difficulty with relationships and difficulties with employment.  The Veteran also reported in June 2011 that he began to experience dreams involving rocket fire within a month of his return from Vietnam.  

According to an August 2011 VA examination report, the Veteran was diagnosed with a chronic adjustment disorder.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the fact that the Veteran was still emotionally troubled by his military experience suggested that his symptoms were chronic, however.  The best current description of the Veteran's current psychiatric impairment was psychiatric symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally capable of functioning satisfactorily with routine behavior, self-care and normal conversation.  

Having reviewed the above evidence in a light most favorable to the Veteran, the Board finds that service connection for an adjustment disorder is warranted.  The Veteran experienced combat while serving in Vietnam and had been diagnosed with an adjustment disorder.  Furthermore, he has consistently notified VA and testified in April 2015 that his symptoms began shortly after his return from Vietnam.  The August 2011 VA examiner also appears to suggest that the Veteran's current symptomatology is related to his service in Vietnam.  Resolving all reasonable doubt in the Veteran's favor, service connection for an adjustment disorder is granted.


ORDER

Entitlement to service connection for an adjustment disorder is granted.


REMAND

The Veteran has specifically claimed that he is entitled to service connection for an acquired psychiatric disorder (not include an adjustment disorder) to include PTSD.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to the August 2011 VA examiner, the Veteran did not meet the requisite criteria to warrant a diagnosis of PTSD.  However, the Veteran testified in April 2015 that he had outstanding records from the Vet Center and VA group therapy sessions since 2015.  As these records may be of assistance in determining whether the Veteran has been diagnosed with any other acquired psychiatric disorder, to include PTSD, the Board is of the opinion that these records must be obtained before appellate review can proceed.

Furthermore, the Board finds that the Veteran should be scheduled for a new VA examination to determine whether he presently meets the diagnostic criteria for any other mental disorder, to include PTSD.  The examiner should consider both the criteria under the DSM-IV and the DSM-5 when opining as to whether it is at least as likely as not that the Veteran suffers from any other mental disorder, to include PTSD, related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify any ongoing mental health treatment records, specifically any additional records of mental health treatment since the beginning of 2015, including the mental health records from the Vet Center and VA group therapy.  If any such records exist, the AOJ should obtain and associate with the claims file all records adequately identified by the Veteran.  All efforts to obtain such records should be fully documented in the claims file.  If such mental health records are not adequately identified or cannot be obtained, the Veteran should be notified of this fact and be given an opportunity to respond.

2.  After completion of the above, the AOJ should schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies.

The examiner is asked to offer an opinion addressing the following questions:

Does the Veteran meet the diagnostic criteria for a mental disorder, other than an adjustment disorder, to include PTSD, as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorder?  In making this assessment, the examiner must consider the diagnostic criteria set forth under DSM-IV and DSM-5.

If the answer is "yes," please list all diagnosed mental disorder found to exist.  For each mental disorder diagnosed, other than an adjustment disorder, is it at least as likely as not (a 50 percent or greater probability) that any such disorder (other than an adjustment disorder) was manifested during service, or was caused by or results from the Veteran having engaged in combat during service?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of the Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

4.  The AOJ should then re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, other than an adjustment disorder, to include PTSD, in light of all of the evidence of record.  If the determination remains adverse to the Veteran, the AOJ should provide the Veteran and his representative a supplemental statement of the case afford them a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


